U.S. Securities and Exchange Commission Washington, D. C. 20549 Form 1O-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-26226 ENERGYCONNECTGROUP,INC. (Exact Name of Registrant as Specified in its Charter) Oregon 93-0935149 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 901 Campisi Way, Suite 260, Campbell, CA (Address of Principal Executive Offices) (Zip Code) (408) 370-3311 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ¨No T Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo T The number of shares outstanding of the registrant’s common stock as of November 5, 2010 was 133,102,130 shares. ENERGYCONNECT GROUP, INC. FORM 10-Q TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets – October 2, 2010 and January 2, 2010 1 Condensed Consolidated Statements of Operations – three and nine months ended October 2, 2010 and October 3, 2009 2 Condensed Consolidated Statements of Cash Flows – nine months ended October 2, 2010 and October 3, 2009 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. [Removed and Reserved] 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 EXHIBIT INDEX 23 Table of Contents Item 1. Financial Statements ENERGYCONNECT GROUP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS AS OF OCTOBER 2, 2, 2010 October2, 2010 January2, 2010 Current assets: (Unaudited) Cash and cash equivalents $ $ Accounts receivable, net of zero allowance Other current assets Total current assets Property and equipment, net Intangible assets, net (Note 5) Other assets $ $ Current liabilities: Accounts payable and accrued expenses $ $ Other current liabilities Total current liabilities Long-term liabilities: Note payable, net of debt discount (Note 4) –– Commitments and contingencies — — Shareholders’ equity : Common stock, no par value, 225,000,000 shares authorized, 133,102,130 and 95,629,961 shares issued and outstanding at October 2 and January 2, 2010, respectively (Note 2) Common stock warrants (Note 3) Accumulated deficit (155,552,014 ) (157,995,749 ) Total shareholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Table of Contents ENERGYCONNECT GROUP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended October2, 2010 October3, 2009 October2, 2010 October3, 2009 Revenue $ Cost of revenue Gross profit Operating expenses: Sales, general and administrative Income (loss) from operations (216,876 ) Other income (expense): Interest expense, net and other (1,024,659 ) (342,406 ) (1,557,114 ) (735,237 ) Net income (loss) before provision for income taxes (952,113 ) Provision for income taxes — Net income (loss) $ ) Net income (loss) per share: Basic $ ) Diluted $ ) Shares used in per share calculations: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Table of Contents ENERGYCONNECT GROUP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended October 2, 2010 October 3, 2009 Cash flows from operating activities: Net income (loss) $ $ ) Reconciling adjustments: Depreciation of equipment Amortization of intangible assets Stock-based compensation related to options Stock-based compensation related to restricted stock Amortization and write-off of debt discount Changes in current assets and liabilities: Accounts receivable (13,517,513 ) (6,337,981 ) Other current assets (150,965 ) Other assets (158,247 ) Accounts payable and accrued expenses Other current liabilities Net cash provided by (used in) operating activities (590,804 ) Cash flows from investing activities: Purchases of fixed assets (109,196 ) (94,478 ) Capitalized patent costs –– (38,287 ) Net cash used in investing activities (109,196 ) (132,765 ) Cash flows from financing activities: Repayments on line of credit — (117,257 ) Proceeds from debt financing, net of repayments Collection of notes receivable for exercise of stock options Proceeds from exercise of options — Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental disclosures for cash flow information: Cash paid during the period for interest (includes $257,280 paid in conversion shares in the nine months ended October 2, 2010) $ $ Supplemental schedule of non-cash financing and investing activities: Debt discount $ $ Common stock issued on conversion of debt $ $
